





--------------------------------------------------------------------------------













SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT




dated as of


March 30, 2015,


among


DENNY’S, INC.,


DENNY’S REALTY, LLC,


DENNY’S CORPORATION,


DFO, LLC,


the other Subsidiaries of Parent from time to time party hereto,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Administrative Agent





































--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE I Definitions
2

Section 1.01
Credit Agreement.    2

Section 1.02
Other Defined Terms.    2

ARTICLE II Guarantee
6

Section 2.01
Guarantee.    6

Section 2.02
Guarantee of Payment.    6

Section 2.03
No Limitations, Etc.    6

Section 2.04
Reinstatement.    8

Section 2.05
Agreement To Pay; Subrogation.    8

Section 2.06
Information.    8

Section 2.08
Keepwell.    9

ARTICLE III Pledge of Securities
9

Section 3.01
Pledge.    9

Section 3.02
Delivery of the Pledged Collateral.    10

Section 3.03
Representations, Warranties and Covenants.    10

Section 3.04
Certification of Limited Liability Company and Limited Partnership
Interests.    11

Section 3.05
Registration in Nominee Name; Denominations.    11

Section 3.06
Voting Rights; Dividends and Interest, etc.    12

ARTICLE IV Security Interests in Personal Property
13

Section 4.01
Security Interest.    13

Section 4.02
Representations and Warranties.    15

Section 4.03
Covenants.    16

Section 4.04
Other Actions.    20

Section 4.05
Covenants Regarding Patent, Trademark and Copyright Collateral.    22

ARTICLE V Remedies
24

Section 5.01
Remedies Upon Default.    24

Section 5.02
Application of Proceeds.    26

Section 5.03
Grant of License to Use Intellectual Property.    26

Section 5.04
Securities Act, etc.    26

ARTICLE VI Indemnity, Subrogation and Subordination
27

Section 6.01
Indemnity and Subrogation.    27

Section 6.02
Contribution and Subrogation.    27

Section 6.03
Subordination.    28

ARTICLE VII Miscellaneous
28

Section 7.01
Notices.    28

Section 7.02
Security Interest Absolute.    28





--------------------------------------------------------------------------------






Section 7.03
Survival of Agreement.    28

Section 7.04
Binding Effect; Several Agreement.    29

Section 7.05
Successors and Assigns.    29

Section 7.06
Administrative Agent’s Fees and Expenses; Indemnification.    29

Section 7.07
Administrative Agent Appointed Attorney-in-Fact.    30

Section 7.08
GOVERNING LAW.    30

Section 7.09
Waivers; Amendment.    31

Section 7.10
WAIVER OF JURY TRIAL.    31

Section 7.11
Severability.    31

Section 7.12
Counterparts.    32

Section 7.13
Headings.    32

Section 7.14
Jurisdiction; Consent to Service of Process.    32

Section 7.15
Termination or Release.    33

Section 7.16
Additional Subsidiaries.    33

Section 7.17
Right of Setoff.    33

Section 7.18
Amendment and Restatement.    34





--------------------------------------------------------------------------------










Schedules


Schedule I    Subsidiary Loan Parties
Schedule II    Pledged Equity Securities; Pledged Debt Securities
Schedule III    Intellectual Property
Schedule IV    Insurance Requirements


Exhibits


Exhibit I    Form of Supplement to the Guarantee and Collateral Agreement
Exhibit II    Form of Perfection Certificate






--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of March
30, 2015 (this “Agreement”), by and among Denny’s, Inc., a Florida corporation
(the “Borrower”), Denny’s Corporation, a Delaware corporation (“Parent”), DFO,
LLC, a Delaware limited liability company (“DFO”), Denny’s Realty, LLC, a
Delaware limited liability company (“Denny’s Realty”), each other Subsidiary of
Parent from time to time party hereto and Wells Fargo Bank, National Association
(“Wells Fargo”), as administrative agent and collateral agent (in such
capacities under any of the Loan Documents (as defined in the Credit Agreement
referred to below), the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).
WHEREAS, the Borrower, Parent, certain subsidiaries of the Parent party thereto,
the lenders from time to time party thereto and Wells Fargo, as Administrative
Agent are parties to that certain Amended and Restated Credit Agreement dated as
of April 24, 2013 (as amended prior to the date hereof, the “Existing Credit
Agreement”), pursuant to which the lenders thereto have, subject to the terms
and conditions set forth therein, made loans and otherwise extended credit to
Borrower;
WHEREAS, the Borrower, Parent, certain subsidiaries of the Parent party thereto
and the Administrative Agent entered into that certain Amended and Restated
Guarantee and Collateral Agreement, dated as of April 24, 2013 (as amended prior
to the date hereof, the “Existing Guarantee and Collateral Agreement”);
WHEREAS, as of the date hereof, the Existing Credit Agreement is being amended
and restated in its entirety pursuant to the terms and conditions set forth in
the Second Amended and Restated Credit Agreement, dated as of the date hereof
(as amended, amended and restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Borrower, Parent, DFO, Denny’s
Realty, the lenders from time to time party thereto (the “Lenders”), and the
Administrative Agent;
WHEREAS, the obligations of the Lenders, the Administrative Agent and the L/C
Issuer to enter into the Credit Agreement and to extend credit to the Borrower
thereunder are conditioned upon, among other things, the Borrower, Parent, DFO,
Denny’s Realty and the Administrative Agent entering into a Second Amended and
Restated Guarantee and Collateral Agreement in the form of this Agreement and
the execution and delivery of this Agreement by the parties hereto;
WHEREAS, Parent, DFO and Denny’s Realty are affiliates of the Borrower and will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders, the Administrative Agent and the L/C
Issuer to extend such credit; and
WHEREAS, each Grantor wishes to (a) grant a security interest in all of its
“Article 9 Collateral” (as defined herein) in favor of the Administrative Agent,
as collateral agent, for the benefit of the “Secured Parties” (as defined
herein), (b) pledge and assign, and grant a security



--------------------------------------------------------------------------------


interest in, all of its “Pledged Collateral” (as defined herein) to the
Administrative Agent, as collateral agent, for the benefit of the Secured
Parties and (c) guarantee to the Administrative Agent, as collateral agent, for
the benefit of the Secured Parties, the payment and performance of the
“Obligations” (as defined herein), in each case, as herein provided.
NOW THEREFORE, in consideration of the mutual covenants and agreement herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I


Definitions


Section 1.01    Credit Agreement.. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
(b)    The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.


Section 1.02    Other Defined Terms.. As used in this Agreement, the following
terms shall have the meanings set forth below:


“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“Administrative Agent” has the meaning assigned to such term in the preamble of
this Agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.
“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.
“Claiming Guarantor” has the meaning assigned to such term in Section 6.02.
“Collateral” means Article 9 Collateral and Pledged Collateral.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Contributing Guarantor” has the meaning assigned to such term in Section 6.02.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

2



--------------------------------------------------------------------------------




“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule III.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Deposit Account Bank” has the meaning assigned to such term in Section 4.04(b).
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature and
rights, warrants or options to acquire any of the foregoing.
“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Loan Party of, or the grant under a Loan Document by such
Subsidiary Loan Party of a security interest to secure, such Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation thereof) by virtue of such Subsidiary
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to Section 2.07 and any and all
guarantees of such Subsidiary Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guarantee of such Subsidiary Loan Party, or grant by
such Subsidiary Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest becomes illegal.
“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.
“General Intangibles” means all “general intangibles” as defined in the New York
UCC, including payment intangibles, all choses in action and causes of action
and all other intangible personal property of any Grantor of every kind and
nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee,
Swap Contracts, franchise agreements and other agreements) and rights to
payment, Intellectual Property, software, goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Grantor to secure payment by an
Account Debtor of any of the Accounts.
“Grantors” means Parent, the Borrower and the Subsidiary Loan Parties.
“Guarantors” means Parent, the Borrower and the Subsidiary Loan Parties.

3



--------------------------------------------------------------------------------


“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know‑how, show‑how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, financial asset, commodity contract or
commodity account.
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, other
than those license or sublicense agreements (a) in existence on the date hereof
and (b) entered into after the date hereof, in each case that by their terms
prohibit a grant of a security interest by such Grantor as licensee thereunder;
provided that (i) in the case of clause (b), such Grantor has used commercially
reasonable efforts to prevent the inclusion of such a prohibition over such
license or sublicense and (ii) in the case of any licenses or sublicenses
excluded pursuant to clauses (a) and (b), such licenses or sublicenses,
individually or in the aggregate, are not material to the business of such
Grantor. For the avoidance of doubt, any money or property received in respect
of any license that is not a License shall not be excluded from the Collateral
solely as a result of the exclusion of such license from the Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means all “Obligations” as defined in the Credit Agreement and
includes, without limitation, (a) the due and punctual payment by the Borrower
of (i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest and fees thereon and obligations to provide cash
collateral in respect of such Letters of Credit, and (iii) all other monetary
obligations of the Borrower to any of the Secured Parties under the Credit
Agreement and each of the other Loan Documents, including obligations to pay
fees, expense and reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents, (c) the due and punctual payment and performance of
all the obligations of each other Loan Party under or pursuant to this Agreement
and each of the other Loan Documents and (d) the due and punctual payment and
performance of all the obligations of the Borrower and each other Loan Party
under or pursuant to any Secured Cash Management Agreement or Secured Hedge
Agreement; provided, that with respect to a Subsidiary Loan Party,

4



--------------------------------------------------------------------------------


“Obligations” shall exclude any Excluded Swap Obligations with respect to such
Subsidiary Loan Party.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III; and (b)
all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the Loan Parties.
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
“Pledged Stock” has the meaning assigned to such term in Section 3.01.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the Guarantee
under Section 2.01 or the grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other Loan Party that
qualifies at such time as an “eligible contract participant” under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Security Interest” has the meaning assigned to such term in Section 4.01.
“Subsidiary Loan Parties” means DFO, Denny’s Realty and each other Subsidiary of
Parent from time to time party hereto.
“Swap Obligations” means, with respect to any Subsidiary Loan Party, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of § 1a(47) of the Commodity Exchange
Act.

5



--------------------------------------------------------------------------------


“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III; (b) all goodwill associated therewith or
symbolized thereby; and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.
“USCO” means the United States Copyright Office and any successor agency.
“USPTO” means the United States Patent and Trademark Office and any successor
agency.
ARTICLE II


Guarantee


Section 2.01    Guarantee.. Each Guarantor hereby unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, to the
Administrative Agent, for the benefit of the Secured Parties, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations. Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation. Each Guarantor waives presentment to,
demand of payment from and protest to the Borrower or any other Loan Party of
any of the Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.


Section 2.02    Guarantee of Payment.. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of the
Borrower or any other Person.


Section 2.03    No Limitations, Etc.. (a) Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 7.15, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any

6



--------------------------------------------------------------------------------


reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to exercise or enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement; (iii) the failure to perfect any security interest in, or the release
of, any security held by the Administrative Agent or any other Secured Party for
the Obligations; (iv) any default, failure or delay, willful or otherwise, in
the performance of the Obligations; (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Obligations) or (vi) any law
or regulation of any jurisdiction or any other event affecting any term of a
guaranteed obligation. Each Guarantor expressly authorizes the Secured Parties
to take and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.
Anything contained in this Article II to the contrary notwithstanding, the
obligations of any Guarantor under this Article II at any time shall be limited
to an aggregate amount equal to the largest amount that would not render its
obligations under this Article II subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.


(b)    (i)    To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all the Obligations. The Administrative Agent may, at its election, foreclose on
any security held by it by one or more judicial or non-judicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Borrower or any
other Loan Party or exercise any other right or remedy available to the
Administrative Agent against the Borrower or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been indefeasibly paid in full in
cash. To the fullest extent permitted by applicable law, each Guarantor waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

7



--------------------------------------------------------------------------------


(ii)    Each Guarantor waives any right it may have to require the
Administrative Agent or the Lenders to proceed against the Borrower or any other
Guarantor, proceed against or exhaust any security held from the Borrower or any
other Guarantor, or pursue any other remedy in their respective power to pursue,
as well as any defense based on any claim that Guarantor’s obligations exceed or
are more burdensome than those of the Borrower.


(c)    Each Guarantor hereby waives diligence, promptness, presentment, demand
for payment or performance and protest and notice of protest, notice of
acceptance and any other notice in respect of the Obligations or any part of
them, any defense which may be available by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, including,
without limitation, any defense arising by reason of any disability or other
defense of the Borrower or any other Guarantor, any right to require the
marshalling of assets of the Borrower, any other Guarantor or any other entity
or other person primarily or secondarily liable with respect to any of the
Obligations, and all suretyship defenses generally. To the fullest extent
permitted by law, each Guarantor hereby expressly waives any and all rights or
defenses arising by reason of (A) any “one action” or “anti-deficiency” law
which would otherwise prevent the Administrative Agent or any other Secured
Party from bringing any action, including any claim for a deficiency, or
exercising any other right or remedy (including any right of set-off), against
such Guarantor before or after the Administrative Agent’s or other Secured
Party’s commencement or completion of any foreclosure action, whether
judicially, by exercise of power of sale or otherwise, or (B) any other law
which in any other way would otherwise require any election of remedies by the
Administrative Agent or any other Secured Party. Each Guarantor covenants that
its obligations hereunder shall not be discharged, except by complete
performance.


Section 2.04    Reinstatement.. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower, any other Loan
Party or otherwise.


Section 2.05    Agreement To Pay; Subrogation.. 99In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.


Section 2.06    Information.. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and

8



--------------------------------------------------------------------------------


assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.


Section 2.07    Keepwell.. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under the Loan Documents in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.07 for the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article II voidable under Debtor Relief
Laws, and not for any greater amount). Each Qualified ECP Guarantor intends that
this Section 2.07 constitute, and this Section 2.07 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of, each
other Guarantor for all purposes of the Commodity Exchange Act.


ARTICLE III


Pledge of Securities


Section 3.01    Pledge.. Each Grantor hereby assigns and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in, to and under (a) all shares of
capital stock and other Equity Interests owned by it (including those listed on
Schedule II) and any other Equity Interests obtained in the future by such
Grantor and the certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i) more
than 65% of the issued and outstanding voting Equity Interests of any Foreign
Subsidiary, or (ii) to the extent applicable law requires that a subsidiary of
such Grantor issue directors’ qualifying shares, such qualifying shares; (b)(i)
all debt securities owned by it (including those listed opposite the name of
such Grantor on Schedule II), (ii) any debt securities in the future issued to
such Grantor and (iii) the promissory notes and any other instruments, if any,
evidencing such debt securities (the “Pledged Debt Securities”); (c) all other
property that may be delivered to and held by the Administrative Agent pursuant
to the terms of this Section 3.01; (d) all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above and the property referred to in clause
(c) above; (e) all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and (d)
above; and (f) all Proceeds of any of the foregoing (the items referred to in
clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).


TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

9



--------------------------------------------------------------------------------


Section 3.02    Delivery of the Pledged Collateral..


(a)Each Grantor agrees promptly to deliver or cause to be delivered to the
Administrative Agent certificates, instruments and other documents representing
or evidencing any Pledged Securities having a value in excess of $250,000.


(b)Each Grantor will cause any Indebtedness for borrowed money (other than trade
debt incurred in the ordinary course of business) owed to such Grantor by any
Person in excess of $250,000 in principal amount to be evidenced by a duly
executed promissory note that is pledged and delivered to the Administrative
Agent pursuant to the terms hereof.


(c)Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by stock powers duly executed in blank or other instruments of
transfer satisfactory to the Administrative Agent and by such other instruments
and documents as the Administrative Agent may reasonably request to perfect its
security interest therein and (ii) all other property composing part of the
Pledged Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Administrative Agent may reasonably request to perfect its security interest
therein. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
II and made a part hereof; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities.
Each schedule so delivered shall supplement any prior schedules so delivered.


Section 3.03    Representations, Warranties and Covenants.. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:


(a)Schedule II correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented
by such Pledged Stock and includes all Equity Interests, debt securities and
promissory notes required to be pledged by the terms of this Agreement;


(b)the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and non-assessable, (ii) in the
case of Pledged Debt Securities, other than Pledged Debt Securities issued by a
Loan Party or any other Subsidiary, to the knowledge of the Grantor pledging any
such Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof and (iii) in the case of Pledged Debt Securities issued by a
Loan Party or any other Subsidiary, are legal, valid and binding obligations of
the issuer thereof;


(c)each Grantor is and, subject to any transfers made in compliance with the
Credit Agreement, will continue to be the direct, beneficial and record owner of
the Pledged Securities listed on Schedule II as owned by such Grantor and each
Grantor (i)

10



--------------------------------------------------------------------------------


holds the Pledged Securities free and clear of all Liens, other than Liens
created by this Agreement and Permitted Liens, (ii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on the Pledged Collateral, other than Liens created by
this Agreement and Permitted Liens and (iii) will defend its title to or
interest in the Pledged Collateral against any and all Liens (other than Liens
created by this Agreement and Permitted Liens), however arising, of all Persons;


(d)except for restrictions and limitations imposed by the Loan Documents, the
Pledged Collateral is and will continue to be freely transferable and assignable
(subject to restrictions imposed under applicable law), and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Administrative Agent of rights and remedies
hereunder;


(e)each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;


(f)no consent or approval of any Governmental Authority, any securities exchange
or any other Person was or is necessary for the pledge effected hereby to be
valid (other than such as have been obtained and are in full force and effect);


(g)by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected first priority lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations; and


(h)the pledge effected hereby is effective to vest in the Administrative Agent,
for the benefit of the Secured Parties, the rights of the Administrative Agent
in the Pledged Collateral as set forth herein.


Section 3.04    Certification of Limited Liability Company and Limited
Partnership Interests.. Each interest in any limited liability company or
limited partnership controlled by any Grantor and pledged hereunder shall be
represented by a certificate, shall be a “security” within the meaning of
Article 8 of the New York UCC and shall be governed by Article 8 of the New York
UCC.


Section 3.05    Registration in Nominee Name; Denominations.. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent. Upon Administrative Agent’s request, each Grantor will
promptly give to the Administrative Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor. The Administrative

11



--------------------------------------------------------------------------------


Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.


Section 3.06    Voting Rights; Dividends and Interest, etc.. (a) Unless and
until an Event of Default shall have occurred and be continuing:


(i)Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities, the rights and
remedies of any of the Administrative Agent or any other Secured Party under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Administrative Agent or any other Secured Parties to exercise the same.


(ii)Subject to paragraphs (b) and (c) of this Section 3.06, the Administrative
Agent authorizes each Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above and to
receive the cash dividends it is entitled to receive pursuant to subparagraph
(iii) below.


(iii)Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable laws; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Stock or Pledged Debt Securities, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor shall be held in trust for the
benefit of the Administrative Agent (and shall not be commingled by such Grantor
with any of its other funds or property but shall be held separate and apart)
and shall be forthwith delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement).


(b)Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 3.06 shall cease, and all such rights shall thereupon become vested
in the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such

12



--------------------------------------------------------------------------------


dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this Section 3.06 shall be held in trust for the benefit of the
Administrative Agent, shall be segregated from other property or funds of such
Grantor and shall be forthwith delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement). Any and all money and
other property paid over to or received by the Administrative Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property and shall be applied in accordance with the
provisions of Section 5.02.


(c)Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and
the authorizations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that the Administrative Agent shall have the right, from time to time following
and during the continuance of an Event of Default to permit the Grantors to
exercise such rights. After all Events of Default have been cured or waived and
the Borrower has delivered to the Administrative Agent a certificate to that
effect, each Grantor will have the right to exercise the voting and consensual
rights and powers that such Grantor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.


ARTICLE IV


Security Interests in Personal Property


Section 4.01    Security Interest.. (a) Each Grantor, as security for the
payment and performance in full of the Obligations, hereby assigns and pledges
to the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):


(i)all accounts (including accounts receivable and healthcare insurance
receivables);


(ii)all chattel paper (whether tangible or electronic);


(iii)all cash, money and deposit accounts;


(iv)all documents (including electronic documents);

13



--------------------------------------------------------------------------------




(v)all goods (including all equipment, fixtures and any accessions thereto);


(vi)all General Intangibles;


(vii)all instruments (including promissory notes);


(viii)all inventory;


(ix)all Investment Property;


(x)all insurance claims and proceeds;


(xi)all letter-of-credit rights;


(xii)all books and records pertaining to the Article 9 Collateral; and


(xiii)to the extent not otherwise included, all proceeds, supporting obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.


(b)Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted to the Administrative Agent, including describing such
property as “all assets” or “all property”. Each Grantor agrees to provide such
information to the Administrative Agent promptly upon request.


Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.
The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office and the United States Copyright Office (or any
successor office or any similar office in any other country) such documents as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Administrative Agent as secured party.

14



--------------------------------------------------------------------------------




(c)The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.


Section 4.02    Representations and Warranties.. The Grantors jointly and
severally represent and warrant to the Administrative Agent and the Secured
Parties that:


(a)Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect.


(b)The Perfection Certificate has been duly prepared, completed and executed and
the information set forth therein, including the exact legal name of each
Grantor, is correct and complete as of the Closing Date. Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Article 9 Collateral have delivered by the Grantors to the Administrative Agent
and such filings, recordings or registrations are consistent with the
information provided to the Administrative Agent in the Perfection Certificate
delivered in connection with this Agreement and are appropriate for filing in
the applicable governmental, municipal or other office, and constitute all the
filings, recordings and registrations (other than filings required to be made in
the USPTO and the USCO in order to perfect the Security Interest in Article 9
Collateral consisting of United States Patents, Trademarks and Copyrights) that
are necessary to publish notice of and protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Administrative
Agent, for the benefit of the Secured Parties, in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions. Each Grantor represents and warrants that no
further or subsequent filing, re-filing, recording, re-recording, registration
or re-registration is necessary in any such jurisdiction, except as provided
under applicable law with respect to the filing of continuation statements or
amendments. Each Grantor represents and warrants that a fully executed agreement
in the form hereof or in a form reasonably satisfactory to the Administrative
Agent containing a description of all Article 9 Collateral consisting of
Intellectual Property with respect to Patents registered with the USPTO (and
Patents for which registration applications are pending with the USPTO),
Trademarks registered with the USPTO (and Trademarks for which registration
applications are pending with the USPTO) and Copyrights registered with the USCO
(and Copyrights for which registration applications are pending with the USCO)
has been delivered to the Administrative Agent for recording with the USPTO and
USCO, as applicable, and otherwise as may be required pursuant to the laws of
any other applicable jurisdiction and reasonably requested by the Administrative
Agent, to protect the validity of and to establish a legal, valid and perfected
security interest in favor of the

15



--------------------------------------------------------------------------------


Administrative Agent, for the benefit of the Secured Parties, in respect of all
Article 9 Collateral consisting of such Intellectual Property in which a
security interest may be perfected by recording with the USPTO and the USCO.
Each Grantor represents and warrants that no further or subsequent filing,
re-filing, recording, re-recording, registration or re-registration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).


(c)The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the USPTO and the USCO, as applicable, and otherwise as may be
required pursuant to the laws of any other applicable jurisdiction. The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than Liens expressly permitted to be prior to the Security
Interest pursuant to Section 7.01 of the Credit Agreement.


(d)The Article 9 Collateral is owned by the Grantors free and clear of any Lien,
other than Liens expressly permitted pursuant to Section 7.01 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with the USPTO or the
USCO or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement.


(e)None of the Grantors holds any commercial tort claim as of the Closing Date
except as indicated on the Perfection Certificate.


(f)All accounts have been originated by the Grantors and all inventory has been
acquired by the Grantors in the ordinary course of business.


Section 4.03    Covenants..


(a)Each Grantor agrees promptly to notify the Administrative Agent in writing of
any change (i) in its corporate name, (ii) in the location of any office in
which it maintains books or records relating to Article 9 Collateral owned by it
or any office or

16



--------------------------------------------------------------------------------


facility at which Article 9 Collateral owned by it is located (including the
establishment of any new such office or facility), (iii) in its identity or type
of organization or corporate structure, (iv) in its Federal Taxpayer
Identification Number or organizational identification number or (v) in its
jurisdiction of organization. Each Grantor agrees promptly to provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in clauses (i), (iii) and (v) of the immediately preceding
sentence. Each Grantor agrees not to effect or permit any change referred to in
the first sentence of this paragraph (a) unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the Article 9
Collateral. Each Grantor agrees promptly to notify the Administrative Agent if
any material portion of the Article 9 Collateral owned or held by such Grantor
is damaged or destroyed.


(b)Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with reasonably prudent
and standard practices used in industries that are the same as or similar to
those in which such Grantor is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of the Article 9 Collateral, and, at such time or times as the
Administrative Agent may reasonably request, promptly to prepare and deliver to
the Administrative Agent a duly certified schedule or schedules in form and
detail satisfactory to the Administrative Agent showing the identity, amount and
location of any and all Article 9 Collateral.


(c)Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01(a) of the Credit
Agreement, the Borrower shall deliver to the Administrative Agent a certificate
executed by an officer of the Borrower (i) setting forth the information
required pursuant to Schedule A2 of the Perfection Certificate or confirming
that there has been no change in such information since the date of such
certificate or the date of the most recent certificate delivered pursuant to
this Section 4.03(c) and (ii) certifying that all Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations, including all re-filings,
re-recordings and re-registrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) of this Section
4.03(c) to the extent necessary to protect and perfect the Security Interest for
a period of not less than 18 months after the date of such certificate (except
as noted therein with respect to any continuation statements to be filed within
such period). Each certificate delivered pursuant to this Section 4.03(c) shall
identify in the format of Schedule III to this Agreement all Intellectual
Property of any Grantor in existence on the date thereof and not then listed on
such Schedules or previously so identified to the Administrative Agent.


(d)Each Grantor shall, at its own expense, take any and all actions necessary to
defend title to the Article 9 Collateral against all Persons and to defend the
Security Interest of the Administrative Agent in the Article 9 Collateral and
the priority thereof

17



--------------------------------------------------------------------------------


against any Lien not expressly permitted to be prior to the Security Interest
pursuant to Section 7.01 of the Credit Agreement.


(e)Each Grantor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith.


Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Grantor shall
have the right, exercisable within 10 days after it has been notified by the
Administrative Agent of the specific identification of such Article 9
Collateral, to advise the Administrative Agent in writing of any inaccuracy of
the representations and warranties made by such Grantor hereunder with respect
to such Article 9 Collateral. Each Grantor agrees that it will use its
commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 30 days after the date
it has been notified by the Administrative Agent of the specific identification
of such Article 9 Collateral.
(f)The Administrative Agent and such Persons as the Administrative Agent may
reasonably designate shall have the right, at the Grantors’ own cost and
expense, to inspect the Article 9 Collateral, all records related thereto (and
to make extracts and copies from such records) and the premises upon which any
of the Article 9 Collateral is located, at reasonable times and intervals during
normal business hours upon reasonable advance notice to the respective Grantor,
to discuss the Grantors’ affairs with the officers of the Grantors and their
independent accountants and to verify under reasonable procedures, in accordance
with Section 6.10 of the Credit Agreement, the validity, amount, quality,
quantity, value, condition and status of, or any other matter relating to, the
Article 9 Collateral, including, in the case of Accounts or Article 9 Collateral
in the possession of any third person, by contacting Account Debtors or the
third person possessing such Article 9 Collateral for the purpose of making such
a verification. Subject to Section 10.07 of the Credit Agreement, the
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.


(g)At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the

18



--------------------------------------------------------------------------------


Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent pursuant to the foregoing authorization; provided,
however, that nothing in this Section 4.03(g) shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.


(h)If at any time any Grantor shall take a security interest in any property of
an account debtor or any other Person to secure payment and performance of an
account, such Grantor shall promptly assign such security interest to the
Administrative Agent to the extent permitted by any contracts or arrangements to
which such property is subject. Such assignment need not be filed in a public
record unless such filing is necessary to continue the perfected status of the
security interest against creditors of and transferees from the account debtor
or other Person granting the security interest.


(i)Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Administrative Agent and the Secured
Parties from and against any and all liability for such performance.


(j)None of the Grantors shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except that (i) inventory
may be sold in the ordinary course of business and (ii) unless and until the
Administrative Agent shall notify the Grantors that an Event of Default shall
have occurred and be continuing and that during the continuance thereof the
Grantors shall not sell, convey, lease, assign, transfer or otherwise dispose of
any Article 9 Collateral (which notice may be given by telephone if promptly
confirmed in writing), the Grantors may use and dispose of the Article 9
Collateral in any lawful manner not inconsistent with the provisions of this
Agreement, the Credit Agreement or any other Loan Document. Without limiting the
generality of the foregoing, each Grantor agrees that it shall not permit any
inventory to be in the possession or control of any warehouseman, bailee, agent
or processor at any time unless such warehouseman, bailee, agent or processor
shall have been notified of the Security Interest and shall have acknowledged in
writing, in form and substance reasonably satisfactory to the Administrative
Agent, that such warehouseman, agent, bailee or processor holds the Inventory
for the benefit of the Administrative Agent subject to the Security Interest and
shall act upon the instructions of the Administrative Agent without further
consent from the Grantor, and that such warehouseman, bailee, agent or processor
further agrees to waive and release any Lien held by it with respect to such
Inventory, whether arising by operation of law or otherwise; provided that such

19



--------------------------------------------------------------------------------


written acknowledgment shall not be required until the fair market value of all
Inventory in such possession or under such control exceeds $1,000,000 in
aggregate amount.


(k)None of the Grantors will, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with its past practices and in
accordance with reasonably prudent and standard practice used in industries that
are the same as or similar to those in which such Grantor is engaged.


(l)The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the goods, inventory and equipment
in accordance with the requirements set forth in Schedule IV hereto and Section
6.07 of the Credit Agreement. Each Grantor irrevocably makes, constitutes and
appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor’s true and lawful agent
(and attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Administrative Agent may,
without waiving or releasing any obligation or liability of the Grantors
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Administrative Agent deems advisable. All sums disbursed
by the Administrative Agent in connection with this Section 4.03(l), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Administrative
Agent and shall be additional Obligations secured hereby.


(m)Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Administrative Agent, its chattel paper and its books, records and documents
evidencing or pertaining thereto with an appropriate reference to the fact that
such chattel paper has been assigned to the Administrative Agent for the benefit
of the Secured Parties and that the Administrative Agent has a security interest
therein.


Section 4.04    Other Actions.. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce the Administrative Agent’s security interest in the Article 9
Collateral, each Grantor agrees, in each case at such Grantor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:


(a)Instruments and Tangible Chattel Paper. If any Grantor shall at any time hold
or acquire any tangible chattel paper having a value in excess of $250,000, such

20



--------------------------------------------------------------------------------


Grantor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
reasonably request.


(b)Deposit Accounts.


i.Grantors will maintain cash management systems reasonably acceptable to the
Administrative Agent (it being understood that the cash management system as in
effect on the Closing Date is acceptable to the Administrative Agent).


ii.Each Grantor acknowledges and agrees that (x) the funds on deposit in the
deposit accounts shall continue to be collateral security for all the
Obligations and (y) upon the occurrence and during the continuance of an Event
of Default, upon the election of the Administrative Agent, the funds on deposit
in such deposit accounts shall be applied as provided in Section 5.02. Each
Grantor irrevocably authorizes the Administrative Agent to (A) notify each bank
with which such Grantor maintains such deposit accounts (each such bank a
“Deposit Account Bank”) of the occurrence of an Event of Default and (B)
following the occurrence of an Event of Default, at the election of the
Administrative Agent, instruct each Deposit Account Bank to apply the funds on
deposit in such deposit account in accordance with Section 5.02. Each Grantor
hereby agrees to irrevocably direct each Deposit Account Bank to comply with the
instructions of the Administrative Agent with respect to the relevant deposit
account without further consent from the Grantor or any other Person. The
Administrative Agent agrees with each of the Grantors that the Administrative
Agent shall not give any such instructions or directions and shall not withhold
its consent to any withdrawal or other action by any Grantor with respect
thereto, unless an Event of Default has occurred and is continuing or, after
giving effect to any such withdrawal or action, would occur.


(c)Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated security
having a value in excess of $250,000 such Grantor shall forthwith endorse,
assign and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify. If any securities now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, such Grantor shall
immediately notify the Administrative Agent thereof and, at the Administrative
Agent’s request and option, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (i) cause the issuer
to agree to comply with instructions from the Administrative Agent as to such
securities, without further consent of any Grantor or such nominee, or (ii)
arrange for the Administrative Agent to become the registered owner of the
securities. The Administrative Agent agrees with each of the Grantors that the
Administrative Agent shall not give any such instructions or directions to any
such issuer and shall not withhold its consent to the exercise of any withdrawal
(with respect to any investment accounts, if any) or dealing rights by any

21



--------------------------------------------------------------------------------


Grantor, unless an Event of Default has occurred and is continuing or, after
giving effect to any such investment and withdrawal rights, would occur.


(d)Electronic Chattel Paper and Transferable Records. If any Grantor at any time
holds or acquires an interest in any electronic chattel paper or any
“transferable record” having a value in excess of $250,000, as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction, such Grantor shall promptly
notify the Administrative Agent thereof and, at the request of the
Administrative Agent, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent control under New York
UCC Section 9-105 of such electronic chattel paper or control under Section 201
of the Federal Electronic Signatures in Global and National Commerce Act or, as
the case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. The Administrative
Agent agrees with such Grantor that the Administrative Agent will arrange,
pursuant to procedures reasonably satisfactory to the Administrative Agent and
so long as such procedures will not result in the Administrative Agent’s loss of
control, for the Grantor to make alterations to the electronic chattel paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such electronic chattel paper or transferable
record.


(e)Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit having a stated amount in excess of $250,000 now or hereafter
issued in favor of such Grantor, such Grantor shall promptly notify the
Administrative Agent thereof and, at the request and option of the
Administrative Agent, such Grantor shall, pursuant to an agreement in form and
substance satisfactory to the Administrative Agent, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Administrative Agent of the proceeds of any drawing under the letter of
credit or (ii) arrange for the Administrative Agent to become the transferee
beneficiary of the letter of credit, with the Administrative Agent agreeing, in
each case, that the proceeds of any drawing under the letter of credit are to be
paid to the applicable Grantor unless an Event of Default has occurred or is
continuing.


(f)Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $1,000,000,
the Grantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Administrative Agent in writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent.


Section 4.05    Covenants Regarding Patent, Trademark and Copyright Collateral..

22



--------------------------------------------------------------------------------




(a)Each Grantor agrees that it will not do any act or omit to do any act (and
will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the conduct of such Grantor’s business may become invalidated or dedicated to
the public, and agrees that it shall continue to mark any products covered by a
Patent with the relevant patent number as necessary and sufficient to establish
and preserve its maximum rights under applicable patent laws.


(b)Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business, (i)
maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third-party rights.


(c)Each Grantor (either itself or through its licensees or its sublicensees)
will, for each work covered by a Copyright material to the conduct of such
Grantor’s business, continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.


(d)Each Grantor shall notify the Administrative Agent immediately if it knows or
has reason to know that any Patent, Trademark or Copyright material to the
conduct of such Grantor’s business may become abandoned, lost or dedicated to
the public, or of any materially adverse determination or development (including
the institution of, or any such determination or development in, any proceeding
in the USPTO, USCO or any court or similar office of any country) regarding such
Grantor’s ownership of any such Patent, Trademark or Copyright, its right to
register the same or its right to keep and maintain the same.


(e)In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for any Patent or for the registration
of any Trademark or Copyright with the USPTO, the USCO or any office or agency
in any political subdivision of the United States or in any other country or any
political subdivision thereof, unless it promptly informs the Administrative
Agent thereof, and, upon the request of the Administrative Agent, executes and
delivers any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in such Patent, Trademark or Copyright, and each
Grantor hereby appoints the Administrative Agent as its attorney-in-fact to
execute and file such writings for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed; such power, being coupled with an
interest, is irrevocable.


(f)Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the USPTO, the USCO or any office or agency in
any

23



--------------------------------------------------------------------------------


political subdivision of the United States or in any other country or any
political subdivision thereof to maintain and pursue each material application
relating to the Patents, Trademarks and/or Copyrights (and to obtain the
relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
such Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.


(g)In the event that any Grantor has reason to believe that any Article 9
Collateral consisting of a material Patent, Trademark or Copyright has been or
is about to be infringed, misappropriated or diluted by a third party, such
Grantor shall promptly notify the Administrative Agent and shall, if consistent
with good business judgment and if it is reasonably determined by the Grantor
that there is a potential risk of material damage to the Patent, Trademark or
Copyright, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as are appropriate under the circumstances to
protect such Article 9 Collateral.


(h)Upon and during the continuance of an Event of Default, each Grantor shall
use commercially reasonable efforts to obtain all requisite consents or
approvals from the licensor under each Copyright License, Patent License or
Trademark License to effect the assignment of all such Grantor’s right, title
and interest thereunder to the Administrative Agent or its designee.


ARTICLE V


Remedies


Section 5.01    Remedies Upon Default.. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained); and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the

24



--------------------------------------------------------------------------------


Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale of Collateral the Administrative Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.


The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Section 5.01, any Secured Party may bid for or purchase
for cash, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or

25



--------------------------------------------------------------------------------


in equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9‑610(b) of the New
York UCC or its equivalent in other jurisdictions.
Section 5.02    Application of Proceeds.. The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, as well as any Collateral
consisting of cash, that it has obtained as provided in Section 8.03 of the
Credit Agreement. The Administrative Agent shall have absolute discretion as to
the time of application of any such proceeds, moneys or balances in accordance
with this Agreement. Upon any sale of Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.


Section 5.03    Grant of License to Use Intellectual Property.. For the purpose
of enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent and, upon the occurrence and during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Administrative Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.


Section 5.04    Securities Act, etc.. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged

26



--------------------------------------------------------------------------------


Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Administrative
Agent, in its sole and absolute discretion, (a) may proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Administrative Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.


ARTICLE VI


Indemnity, Subrogation and Subordination


Section 6.01    Indemnity and Subrogation.. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement in respect of any
Obligation, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and (b)
in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation, the Borrower shall indemnify such Guarantor in an amount equal to
the greater of the book value or the fair market value (as reasonably determined
by the Borrower) of the assets so sold.


Section 6.02    Contribution and Subrogation.. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation or assets
of any other Guarantor shall be sold pursuant to any Loan Document to satisfy
any Obligation owed to any Secured Party and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Borrower as provided in
Section 6.01, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 7.16, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section
6.02 shall be subrogated to the rights of such Claiming Guarantor under Section
6.01 to the extent of such payment.



27



--------------------------------------------------------------------------------


Section 6.03    Subordination..


(a)Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 6.01 and 6.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations. No failure on the part of the Borrower or any Guarantor to make the
payments required by Sections 6.01 and 6.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.


(b)Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations.


ARTICLE VII


Miscellaneous
Section 7.01    Notices.. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be given as provided in Section 10.02
of the Credit Agreement.


Section 7.02    Security Interest Absolute.. All rights of the Administrative
Agent hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Grantor and Guarantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, (d) any law
or regulation of any jurisdiction or any other event affecting any term of a
guaranteed obligation or (e) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor or Guarantor
in respect of the Obligations or this Agreement.


Section 7.03    Survival of Agreement.. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and the
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf and notwithstanding that the Administrative Agent or any
Lender or L/C Issuer may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is

28



--------------------------------------------------------------------------------


extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.


Section 7.04    Binding Effect; Several Agreement.. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Loan Party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Administrative Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no Loan Party shall have the right to assign or transfer its rights
or obligations hereunder or any interest herein or in the Collateral (and any
such assignment or transfer shall be void) except as expressly contemplated by
this Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.


Section 7.05    Successors and Assigns.. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns. No Guarantor or Grantor may assign
any of its rights or obligations hereunder without the written consent of the
Administrative Agent.


Section 7.06    Administrative Agent’s Fees and Expenses; Indemnification..


(a)The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.


(b)Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.04 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto,
or to the Collateral, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

29



--------------------------------------------------------------------------------




(c)Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor.


Section 7.07    Administrative Agent Appointed Attorney-in-Fact.. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor: (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided, that nothing herein contained shall be construed as
requiring or obligating the Administrative Agent to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.


Section 7.08    GOVERNING LAW.. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, (WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAW

30



--------------------------------------------------------------------------------


PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE
LAWS OF ANY OTHER STATE).


Section 7.09    Waivers; Amendment..


(a)No failure or delay by the Administrative Agent or any other Secured Party in
exercising any right, power or remedy hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy, or any abandonment or discontinuance of steps
to enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of the Administrative Agent and the other Secured Parties hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.09, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any other Secured
Party may have had notice or knowledge of such Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.


(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.03 of the Credit Agreement.




Section 7.10    WAIVER OF JURY TRIAL.. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 7.11    Severability.. If any provision of this Agreement is held to be
invalid, illegal or unenforceable (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in

31



--------------------------------------------------------------------------------


good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 7.12    Counterparts.. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually signed
counterpart of this Agreement.


Section 7.13    Headings.. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.


Section 7.14    Jurisdiction; Consent to Service of Process..


(a)Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any other Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Grantor or Guarantor, or its properties, in the courts of any
jurisdiction.


(b)Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (a) of this Section 7.14. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(c)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.02 of the Credit Agreement.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by applicable law.

32



--------------------------------------------------------------------------------


Section 7.15    Termination or Release..


(a)This Agreement, the guarantees and undertakings made herein, the Security
Interest and all other security interests granted hereby shall terminate when
the Obligations have been indefeasibly paid in full and the Aggregate
Commitments have been terminated, the LC Obligations have been reduced to zero
or Cash Collateralized in a manner acceptable to the Administrative Agent and
the L/C Issuer and the L/C Issuer has no further obligations to issue Letters of
Credit under the Credit Agreement.


(b)A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Loan
Party ceases to be a Subsidiary; provided that the Required Lenders shall have
consented to such transaction (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise.


(c)Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Grantor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 10.01 of the
Credit Agreement, the security interest in such Collateral shall be
automatically released; provided that the Proceeds resulting from such sale or
other transfer shall not be released and shall be included in the Collateral.


(d)In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this section, the Administrative Agent shall execute and deliver to
any Grantor at such Grantor’s expense all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this section shall be without recourse to or
warranty by the Administrative Agent.


Section 7.16    Additional Subsidiaries.. Pursuant to Section 6.12 of the Credit
Agreement, each Subsidiary of a Loan Party that was not in existence or not a
Subsidiary on the date of the Credit Agreement is required to enter into this
Agreement upon becoming such a Subsidiary. Upon execution and delivery by the
Administrative Agent and a Subsidiary of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a party hereto with the same force and
effect as if originally named as a party hereto. The execution and delivery of
any such instrument shall not require the consent of any other Loan Party
hereunder. The rights and obligations of each Loan Party hereunder shall remain
in full force and effect notwithstanding the addition of any new Loan Party as a
party to this Agreement.


Section 7.17    Right of Setoff.. Subject to Section 10.08 of the Credit
Agreement, if an Event of Default shall have occurred and be continuing, each
Lender, the L/C Issuer and each of their Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in

33



--------------------------------------------------------------------------------


whatever currency) at any time owing by such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement and although such
obligations may be contingent or unmatured.


Section 7.18    Amendment and Restatement.. This Agreement amends, restates,
supersedes, and replaces in its entirety the Existing Guarantee and Collateral
Agreement. Nothing contained herein shall be construed as a novation of the
obligations outstanding under the Existing Guarantee and Collateral Agreement.


[Signature Page Follows]



34



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
DENNY’S, INC.
By:    /s/ Ross Nell                
Name:    Ross Nell                
Title:    Vice President, Tax and Treasurer




DENNY’S REALTY, LLC
By:    DFO, LLC, its Sole Member


By:    Denny’s, Inc., its Sole Member


By:    /s/ Ross Nell                
Name:    Ross Nell                
Title:    Vice President, Tax and Treasurer
DENNY’S CORPORATION
By:    /s/ Ross Nell                
Name:    Ross Nell                
Title:    Vice President, Tax and Treasurer
DFO, LLC
By:    Denny’s, Inc., its Sole Member


By:    /s/ Ross Nell                
Name:    Ross Nell                
Title:    Vice President, Tax and Treasurer

DENNY’S, INC.
SECOND AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Administrative Agent,




By:     /s/ Stephen A. Leon            
Name:     Stephen A. Leon
Title:    Managing Director

DENNY’S, INC.
SECOND AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------




CHAR1\1399107v3
Schedule I to
the Guarantee and
Collateral Agreement




Subsidiary Loan Parties
Subsidiary of Denny’s Corporation
Jurisdiction of Incorp/
Formation
Number of Shares of Capital Stock
Number and Percentage of Outstanding Shares
Shares Certificated?
Denny’s, Inc.
Florida
10,000
100%
yes



Subsidiary of Denny’s, Inc.
Jurisdiction of Incorp/
Formation
Number of Shares of Capital Stock
Number and Percentage of Outstanding Shares
Shares Certificated?
DFO, LLC
Delaware
0
0
Yes
La Mirada Enterprises #1, LLC
Texas
0
0
yes



Subsidiary of
DFO, LLC
Jurisdiction of Incorp/
Formation
Number of Shares of Capital Stock
Number and Percentage of Outstanding Shares
Shares Certificated?
Denny’s Realty, LLC
Delaware
0
0
yes



These LLCs are Member managed


CHAR1\1399107v3

DENNY’S, INC.
SECOND AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------


Schedule II to
the Guarantee and
Collateral Agreement




EQUITY INTERESTS




Name
State of Incorporation
Owner / % of Ownership Interest
Denny’s, Inc.
Florida
Denny’s Corporation / 100%
La Mirada Enterprises #1, LLC
Texas
Denny’s, Inc. / 100%
DFO, LLC
Delaware
Denny’s, Inc. / 100%
Denny’s Realty, LLC
Delaware
DFO, LLC / 100%
Dennyven#1
 
Denny’s Corporation, General Partner, Partnership Interest at 50%
K-II Telecommunications
 
Denny’s Corporation, General Partner, Partnership Interest at 3.51%
New York Equity Fund 1988 L.P.
 
Denny’s Corporation, Limited Partner, Partnership Interest at 2.20%







DEBT SECURITIES




Denny's, Inc.
Notes Receivable Reserve Analysis
02/25/15
Unit
Payee
Type
Interest
Note
Interest
Note
Maturity
Note
Payment
 
 
 
Rate
Balance
Balance
Date
Date
Payment
Frequency
 
 
 
 
 
 
 
 
 
 
8159
Wilensky
Franchisee
5%
        272,939.35
0
5/14/2013
12/24/2013
0
Pmt not yet received(Fully Reserved)



CHAR1\1399107v3



--------------------------------------------------------------------------------


Schedule III to
Guarantee and
Collateral Agreement




OWNED COPYRIGHTS
Registered Owner
Copyright
Registration Number
Date
DFO, LLC
Nanerpus 3D with strings
VAu 985-935  
April 14, 2009
DFO, LLC
Nanerpus 3D no strings
VAu 995-852  
July 22, 2009







CHAR1\1399107v3



--------------------------------------------------------------------------------


Schedule III
to Guarantee and
Collateral Agreement




OWNED PATENTS
None.




CHAR1\1399107v3
CHAR1\1399107v3



--------------------------------------------------------------------------------


Schedule III
to Guarantee and
Collateral Agreement




OWNED TRADEMARK/TRADE NAMES
U.S. Trademarks
Domestic Mark
Reg./Serial #
Reg./Filing Date
$2 $4 $6 $8
3,964,768
24-May-11
$2 $4 $6 $8 VALUE MENU
3,972,843
7-Jun-11
ALL-AMERICAN SLAM
1,950,994
23-Jan-96
ALLNIGHTER
3,974,615
7-Jun-11
AMERICA'S DINER IS ALWAYS OPEN
4,129,406
17-Apr-12
DANNY'S DONUTS
3,768,961
30-Mar-10
THE DEN
4,654,346
9-Dec-14
DENNY'S (stylized)
862,087
17-Dec-68
DENNY'S (stylized)
866,599
11-Mar-69
DENNY'S (stylized)
1,903,868
4-Jul-95
DENNY'S (word mark)
736,161
14-Aug-62
DENNY'S (word mark)
740,359
6-Nov-62
DENNY'S (word mark)
1,053,390
23-Nov-76
DENNY'S CLASSIC DINER and Design (blue circle)
2,512,281
27-Nov-01
DENNY'S CLASSIC DINER and Design with neon
2,469,928
17-Jul-01
DENNY'S CLASSIC DINER and Design with tubes
2,469,927
17-Jul-01
DENNY'S DINER 2000 and Design
2,372,959
1-Aug-00
Denny's Diner 2000 and Design
2,377,637
15-Aug-00
DENNY'S DINER 2000 w/o "Diner"
2,653,324
26-Nov-02
DENNY'S FRESH EXPRESS (word)
3,498,403
9-Sep-08
DENNY'S within a French Diamond
1,720,986
29-Sep-92
DENNY'S within a French Diamond
1,886,750
28-Mar-95
DENNY'S within a French Diamond
2,320,275
22-Feb-00
FIT FARE (word mark)
1,996,275
20-Aug-96
FIT FARE (word mark)
3,381,648
12-Feb-08
French Diamond design
2,761,133
9-Sep-03
GRAND SLAM
1,813,884
28-Dec-93
GRAND SLAM
4,104,436
28-Feb-12
GRAND SLAM BREAKFAST
1,277,223
8-May-84
GRAND SLAM SLUGGER
3,857,076
5-Oct-10
HEARTLAND SCRAMBLE
3,086,695
25-Apr-06
DENNY'S HUNGRY FOR EDUCATION
4,483,892
18-Feb-14
JR. GRAND SLAM
1,270,950
20-Mar-84
MOONS OVER MY HAMMY
1,946,766
9-Jan-96
NANERPUS (design mark)
3,800,808
8-Jun-10
NANERPUS (word mark)
3,711,864
17-Nov-09




--------------------------------------------------------------------------------


PANCAKE PUPPIES
3,707,894
10-Nov-09
RIGHT ON THE MONEY
3,856,292
5-Oct-10
SENIOR BELGIAN WAFFLE SLAM
1,757,060
03/09/1993
SIEMPRE ABIERTOS, SIEMPRE A GUSTO
4,034,282
4-Oct-11
SLAM
2,592,374
9-Jul-02
SLAMWICH
2,805,903
13-Jan-04
SOUTHERN SLAM
1,743,375
29-Dec-92
SUPER BIRD
1,378,319
14-Jan-86
SUPER SLAM
1,944,101
26-Dec-95
ULTIMATE OMELETTE
1,645,411
21-May-91
WAFFELINI
3,904,258
11-Jan-11
WELCOME TO AMERICA'S DINER
4,592,498
26-Aug-14








--------------------------------------------------------------------------------


Pending U.S. Trademark Applications


None




Foreign Trademarks
International Mark
Country
App. #/Filing Date
Reg. #/Date
DENNY'S
Aruba
01/07/2013 130107.13
22933 05/28/2004
DENNY'S and design
Aruba
120405.23 04/05/2012
30248 06/14/2012
GRAND SLAM
Aruba
120405.25 04/05/2012
30250 06/14/2012
SUPER BIRD
Aruba
130426.29 04/26/2013
31191 07/03/2013
SLAM
Aruba
120405.24 04/05/2012
30249 06/14/2012
SLAMWICH
Aruba
130426.28 04/26/2013
31190 07/03/2013
DENNY'S (word mark)
Australia
714,263 07/31/96
714263 10/07/97
SUPER BIRD
Australia
A454717A
A454717 10/11/86
DELY
Austria
 
100,159 07/21/82
DENNY'S
Bahamas
24,762 3/28/2002
24,762 03/28/2002
DENNY'S and design
Bahamas
34,060 10/18/2010
 
GRAND SLAM
Bahamas
34,058 10/18/2010
 
SLAM
Bahamas
34,059 10/18/2010
 
SLAMWICH
Bahamas
34,061 10/18/2010
 
SUPER BIRD
Bahamas
34,057 10/18/2010
 
DENNY'S
Bahrain
 
 
DENNY'S and design
Bahrain
SM90409 01/23/2012
SM90409 09/08/2013
DENNY'S
Barbados
81/025148
81/25148 7/18/2013
ALL AMERICAN SLAM
Belize
31-Jan-08
5145.08 01/31/2008
DENNY'S (word mark)
Belize
31-Jan-08
5416.08 01/31/2008
DENNY'S and design
Belize
31-Jan-08
5147.08 01/31/2008
FIT FARE
Belize
31-Jan-08
5148.08 01/31/2008
French Diamond design
Belize
31-Jan-08
5149.08 01/31/2008
GRAND SLAM
Belize
31-Jan-08
5150.08 01/31/2008
GRAND SLAM SLUGGER
Belize
31-Jan-08
5151.08 01/31/2008
MOONS OVER MY HAMMY
Belize
31-Jan-08
5152.08 01/31/2008
SLAM
Belize
31-Jan-08
5153.08 01/31/2008
SLIM SLAM
Belize
31-Jan-08
5154.08 01/31/2008
SUPER BIRD
Belize
31-Jan-08
5155.08 03/31/2008
DENNY'S
Benelux
 
175818 05/12/70
DENNY'S
Bolivia
1830 09/07/94
C-64209 09/07/1994
DENNY'S
Bolivia
SM-1071-07 3/23/2007
 




--------------------------------------------------------------------------------


DENNY'S and design
Brazil
902918729 9/1/2010
902918729 1/09/2010
DENNY'S
Brazil
813.342.961 02/26/87
813.342.961 12/01/92
ALL-AMERICAN SLAM
Canada
Serial No. 1,341,036
TMA746,419 08/27/2009
Denny's and (maple leaf) Design (in B&W) (old)
Canada
Serial No. 1,142,698
TMA601,698 02/09/2004
Denny's and (maple leaf) Design (in color) (old)
Canada
Serial No. 1,129,676
598001 12-18-2003
Denny's and (French Diamond) Design (in color) (new)
Canada
Serial No. 1,122,162
TMA601,581 02/06/2004
Denny's and (French Diamond) Design (in B&W) (new)
Canada
Serial No. 1,122,165
TMA601,912 02/11/2004
Denny's and (Maple Leaf) Design (in B&W) (new)
Canada
Serial No. 1,122,164
TMA601,728 02/10/2004
Denny's and (Maple Leaf) Design (in color) (new)
Canada
Serial No. 1,122,166
TMA601,580 02/06/2004
DENNY'S
Canada
321494 04/12/1969
TMA169,549 06/05/70
DENNY'S and design (cartoon)
Canada
321,495
TMA169,550 06/05/70
FIT FARE
Canada
Serial No. 1,341,035 03/27/07
TMA706,260 02/01/08
French Diamond design
Canada
Serial No. 1,341,024 03/27/2007
TMA710,297 03/27/2008
MOONS OVER MY HAMMY
Canada
Serial No. 1,341,029 3/27/2007
TMA714,986 05/23/2008
SLAM
Canada
TMA750,793
10/22/2009
SLIM SLAM
Canada
Serial No. 1,341,027
TMA708,640 02/29/2008
SUPER BIRD
Canada
687,647 08/14/91
TMA404,315 10/30/92
SUPER SLAM
Canada
1,135,704 04/05/02
TMA569,070 10/18/02
THE ULTIMATE OMLETTE
Canada
687,649 08/14/91
TMA404,316 10/30/92
Denny's, Inc.
Chile
3677 06/03/82
395,511 12/02/82 653.999 01/08/03 07/03/2013 1014879 01/08/2013
DENNY'S
Chile
933.835 02/15/2012
 
DENNY'S and design
Chile
 
975929 12/3/2012
French Diamond design
Chile
 
975927 12/3/2012
GRAND SLAM
Chile
 
1057041 11/19/2013
SLAM
Chile
1015958
 
SLAM
Chile
1015958
 
SUPER BIRD
Chile
1015959
5/10/2013
DENNY'S and design - old Eldoon Mark
China
 
222322
DENNY'S in Chinese characters - old Eldoon Mark
China
 
222321
DENNY'S in Chinese characters plus DENNY'S - old Eldoon mark
China
 
1726785
DENNY'S in Chinese characters plus DENNY'S (design) - old Eldoon mark
China
 
1726788
Denny's In Chinese Characters
China
93094339 09/30/93
777369 02/06/95
Denny's Stylized
China
 
180767 07/05/83




--------------------------------------------------------------------------------


Denny's Stylized
China
 
180766 07/05/83
DENNY'S
China
8626860 8/31/2010
 
DENNY'S
China
8626970 8/31/2010
 
DENNY'S
China
8627058 8/31/2010
 
DENNY'S
China
8627082 8/31/2010
 
DENNY'S
China
8627115 8/31/2010
 
DENNY'S
China
8627136 8/31/2010
 
DENNY'S in French diamond
China
G1050242
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
8629223 9/1/2010
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
8629432 9/1/2010
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
8629472 9/1/2010
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
8629497 9/1/2010
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
8629513 9/1/2010
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
8629538 9/1/2010
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
8629610 9/1/2010
 
"Dan Ni Shi" DENNY'S In Chinese Characters (B&W French diamond logo)
China
9889624 8/25/2011
 
"Dan Ni Shi" DENNY'S In Chinese Characters (B&W French diamond logo)
China
9889623 8/25/2011
 
"Dan Ni Shi" DENNY'S In Chinese Characters (B&W French diamond logo)
China
9889622 8/25/2011
 
"Dan Ni Shi" DENNY'S In Chinese Characters (B&W French diamond logo)
China
9889621 8/25/2011
 
Denny's
Colombia
275278 08/28/87
 
Denny's
Columbia
275279 01/01/92
 




--------------------------------------------------------------------------------


Denny's
Community Trademark (Austria, Belgium, Denmark, Finland, France, Germany,
Greece, Ireland, Italy, Luxembourg, the Netherlands, Portugal, Spain, Sweden,
United Kingdom, Cyprus, Czech Republic, Estonia, Hungary, Latvia, Lithuania,
Malta, Poland, Slovakia, Slovenia)
 
00789709 07/26/2002
ALL-AMERICAN SLAM
Costa Rica
4/10/2007
173724 04/28/2008
DENNY'S
Costa Rica
 
68.227 10/26/87
DENNY'S (stylized)
Costa Rica
 
113265 04/19/1999
DENNY'S (stylized in a French diamond)
Costa Rica
 
113266 04/19/1999
DENNY'S logo
Costa Rica
4/10/2007
173987 04/29/2008
FIT FARE
Costa Rica
4/10/2007
6/24/2008
French Diamond design
Costa Rica
4/10/2007
 
GRAND SLAM
Costa Rica
4/10/2007
173739 04/28/2008
GRAND SLAM SLUGGER
Costa Rica
4/10/2007
173736 04/28/2008
MOONS OVER MY HAMMY
Costa Rica
4/10/2007
173759 04/28/2008
SLAM
Costa Rica
4/10/2007
173734 04/28/2008
SLIM SLAM
Costa Rica
4/10/2007
173722 04/28/2008
SUPER BIRD
Costa Rica
4/10/2007
173785 04/28/2008
SUPER SCRAMBLES
Costa Rica
4/10/2007
173725 04/28/2008
ULTIMATE OMELETTE
Costa Rica
4/10/2007
180973 October 17, 2008
SLAM
Curacao
 
15918
GRAND SLAM
Curacao
 
15917
Denny's
Denmark
27-Jan-87
VR 01.493198 04/04/87
Denny's
Denmark
27-Jan-87
1493/1987 04/24/87
DENNY'S
Dominican Rep
190408 06/26/2011
190408 09/30/2011
DENNY'S and design
Dominican Rep
189950 06/28/2011
189950 09/15/2011
Denny's and French Diamond Design
Dominican Rep.
24-Apr-95
64633
Denny's and French Diamond Design
Dominican Rep.
23,739 04/24/95
78,566 07/15/95
FIT FARE
Dominican Rep.
9/22/2011
192152 01/02/2012
GRAND SLAM
Dominican Rep.
9/22/2011
192199 01/02/20121




--------------------------------------------------------------------------------


MOONS OVER MY HAMMY
Dominican Rep.
9/22/2011
192310 01/02/2012
SLAM
Dominican Rep.
9/22/2011
192365 01/02/2012
SLAMWICH
Dominican Rep.
9/22/2011
192311 01/02/2012
SUPER BIRD
Dominican Rep.
9/22/2011
192314 01/02/2012
ULTIMATE OMELETTE
Dominican Rep.
9/22/2011
199967 12/18/2012
DENNY'S
Ecuador
8,388 09/18/95
793/95 09/18/95
DENNY'S
Ecuador
151.200 11/24/2004
1194-05 09/21/2005
DENNY'S
Egypt
234192
234192 09/18/2012
DENNY'S and design
Egypt
270176 01/31/2012
270176 03/13/2014
DENNY'S in Arabic and design
Egypt
305974 08/13/2014
 
DENNY'S and design in English and Arabic
Egypt
305975 08/13/2014
 
GRAND SLAM
Egypt
270174
270174 08/27/2013
DENNY'S
El Salvador
3466/94 09/20/94
171 Book 165
DENNY'S and design
El Salvador
 
No. 160 book 188 pages 327328 02/10/2005
DENNY'S
El Salvador
20070092893 5/7/07
54 Book 91 09/03/2007
DENNY'S and design (logo)
El Salvador
2007009284 5/7/07
84 Book 91 09/04/2007
French Diamond design
El Salvador
20070092900 5/7/07
86 Book 91 09/04/2007
MOONS OVER MY HAMMY
El Salvador
20070092905 5/7/2007
35 Book 91 09/03/2007
SLIM SLAM
El Salvador
20070092898
43 Book 113 09/19/2008
SUPER BIRD
El Salvador
20070092896 5/7/2007
36 Book 91 09/03/2007
SUPER SCRAMBLES
El Salvador
20070092895 5/7/2007
52 Book 91 09/03/2007
ULTIMATE OMELETTE
El Salvador
20070092892 5/7/2007
66 Book 98 01/04/2008
Denny's
Fed. Republic of Germany
 
1043588 06/06/89
Denny's
Fed. Republic of Germany
 
923334 01/20/80
Denny's and French Diamond Design
Finland
1255/95 02/17/95
203660 12/31/96
Denny's within a French Diamond
France
93/478.461 07/29/93
93478461 01/14/94
Denny's & Device
France
958,088 09/30/88
1491529 09/30/88
ALL-AMERICAN SLAM
Guatemala
2007-3439 8/5/2007
186087 11/5/2012
DENNY'S and design
Guatemala
064909 5/4/2007
165,381 Page 252 volume 409 08/26/2009
DENNY'S
Guatemala
 
112566 03/09/2001
DENNY'S
Guatemala
M-7590-2002
123365 04/14/03
FIT FARE
Guatemala
067805 5/4/2007
163,022 page 292 volume 401 04/29/2009
French Diamond design
Guatemala
2007-3440 09/03/2008
177,465 page 36 vol 450 08/05/2011
GRAND SLAM
Guatemala
2007-3442 8/5/07
 




--------------------------------------------------------------------------------


GRAND SLAM SLUGGER
Guatemala
2007-3443 8/5/2007
 
MOONS OVER MY HAMMY
Guatemala
2007-3432 08/05/2007
186086 11/5/2012
SLAM
Guatemala
2007-3433 08/05/2007
177,454 page 25 vol 450 08/05/2011
SLAM
Guatemala
2007-3434 08/05/2007
177,401 page 272 volu 449 08/03/2011
SLIM SLAM
Guatemala
2007-3435 08/05/2007
177,339 page 270 vol 449 8/3/2011
SUPER BIRD
Guatemala
064905 05/04/07
163,085 pg 55 vol 402 May 4, 2009
SUPER SCRAMBLES
Guatemala
2007-3438 08/05/2007
 
ULTIMATE OMELETTE
Guatemala
067800 05/04/2007
 
DENNY'S
Haiti
 
No. 289 Reg - 160 03/26/2008
ALL-AMERICAN SLAM
Honduras
9-Apr-07
106.333 08/29/2008
DENNY'S
Honduras
11476/2002 9/30/02
9.093 05/19/03
DENNY'S and design logo
Honduras
11630/07 4/9/2007
12.719 10/17/2007
FIT FARE
Honduras
11639/07 4/9/2007
10/10/2007 12.699
French Diamond design
Honduras
11629/07 4/9/2007
12.737 10/22/2007
GRAND SLAM
Honduras
9-Apr-07
105.375 06/25/2008
GRAND SLAM SLUGGER
Honduras
11637/07 04/09/2007
103.148 12/26/2007
MOONS OVER MY HAMMY
Honduras
11636/07 4/9/2007
103.128 12/26/2007
SLAM
Honduras
11634/07 04/09/2007
 
SLAM
Honduras
11635/07 04/09/2007
103.142 12/26/2007
SUPER BIRD
Honduras
11632/07 04/09/2007
103.123 12/26/2007
SUPER SCRAMBLES
Honduras
11641/07 4/9/2007
102.312 10/10/2007
DENNY'S
Hong Kong
301708713 09/06/2010
302181069 03/05/2012
DENNY'S in Chinese Characters
Hong Kong
301709370 09/06/2010
302181078 03/05/2012
Denny's (old registration) in Chinese Characters
Hong Kong
 
10044
Denny's (old registration) in Chinese Characters
Hong Kong
 
1981B0862
DENNY'S
India
2008519 8/13/2010
 
DENNY'S
Indonesia
T002011037978 09/27/2011
 
DENNY'S and design
Indonesia
T002011037979 09/27/2011
 
DENNY'S
Indonesia
t02011037989 09/27/2011
 
DENNY'S and design
Indonesia
T002011037980 09/27/2011
 
DENNY'S word English and Arabic
Iraq
67560 08/19/2014
 
DENNY'S word Arabic DENNY'S and design English
Iraq
67546 08/19/2014
 




--------------------------------------------------------------------------------


DENNY'S and design English and Arabic
Iraq
676548 08/19/2014
 
DENNY'S and design Arabic only
Iraq
67547 08/19/2014
 
Denny's
Israel
on hold until 9/14/01
50964 10/02/87
Denny's
Israel
on hold until 9/14/01
50965 10/02/87
Denny's and Device
Italy
F198C001182 10/30/98
832214 01/16/01
Denny's and Device
Italy
32948C/82 02/02/1982
489672 03/09/88
Denny's Stylized
Italy
6-Oct-88
550713 10/16/91
DENNY'S
Jordan
111926 05/02/2010
111926 5/2/2010
DENNY'S and design
Jordan
48843 12/28/2011
122885 02/11/2013
Denny's (word mark)
Korea (South)
78 1990
2776 11/14/80
DENNY'S and design
Korea (South)
41-2010-0022418 09/01/2010
41-0220864 11/9/2011
Denny's and French Diamond Design (green checkerboard)
Korea (South)
94-10053 12/09/94
32941 09/06/96
Denny's with French Diamond (cartoon letters)
Korea (South)
51-2003-866 reclass app 56-2003-8728 06/26/03
20818 07/29/93
GRAND SLAM
Korea (South)
96-53144 12/07/96
407949 07/06/1998
DENNY'S
Kuwait
126483 12/28/2011
 
DENNY'S and design
Kuwait
126484 12/31/2011
 
DENNY'S
Lebanon
11043 12/28/2011
 
DENNY'S in Arabic / Latin Characters
Lebanon
22124 08/06/2014
 
DENNY'S in Arabic Characters
Lebanon
22125 08/06/2014
 
DENNY'S and design
Lebanon
11048 12/28/2011
 
DENNY'S
United Kingdom (Madrid filing)
18-Jun-75
8/31/2010
GRAND SLAM
China / UK Madrid
1/12/4841
1074192 03/24/2011
Denny's and French Diamond Design
Malaysia
94/08482 09/17/94
94/08482 09/26/01
DENNY'S and design
Macau
 
N/063734 11/12/2012
Denny's
Malaysia
04020457 12/28/2004
04020457 12/28/2004
ALL AMERICAN SLAM
Mexico
221523 01/12/1995
580276 06/30/98
ALL AMERICAN SLAM
Mexico
1/12/221508
5/2/490594
DENNY'S
Mexico
101064 06/11/76
204331 07/13/77
DENNY'S
Mexico
160416 01/30/80
242337 03/13/80
DENNY'S & design
Mexico
675753 09/07/2004
856647 10/26/2004
DENNY'S DINER & design
Mexico
464926
707755 07/27/2001
DENNY'S TIL DAWN
Mexico
221494 01/12/95
498610 07/26/95
FIT FARE
Mexico
225137 02/21/95
488121 04/21/95




--------------------------------------------------------------------------------


FIT FARE
Mexico
221492 01/12/95
487283 04/12/95
French diamond design
Mexico
847883 04/11/2007
988267 June 19, 2007
FRENCH SLAM
Mexico
221496 01/12/95
490589 05/02/95
FRENCH SLAM
Mexico
221498 01/12/95
517044 02/20/96
GRAND SLAM
Mexico
 
726539 0919/2001
GRAND SLAM
Mexico
 
726540 09/19/2001
GRAND SLAM BREAKFAST
Mexico
221507 01/12/95
497174 07/14/95
GRAND SLAM BREAKFAST
Mexico
221506 01/12/95
409593 07/14/95
GRAND SLAM SLUGGER
Mexico
847884 04/11/2007
985322 05/23/2007
MOONS OVER MY HAMMY
Mexico
221517 01/12/95
490596 05/02/95
MOONS OVER MY HAMMY
Mexico
221516 01/12/95
497177 07/14/95
SCRAM SLAM
Mexico
221493 01/12/95
497171 07/14/95
SCRAM SLAM
Mexico
221510 01/12/95
490595 05/02/95
SLAM
Mexico
847885 04/11/2007
985323 5/23/2007
SLAM
Mexico
847886 04/11/2007
985324 05/23/2007
SLIM SLAM
Mexico
847887 04/11/2007
985325 05/23/2007
SUPER SLAM
Mexico
221514 01/12/95
497176 07/14/95
SUPER SLAM
Mexico
221515 01/12/95
491992 05/22/95
The SUPER BIRD
Mexico
221500 01/12/95
494073 06/12/95
The SUPER BIRD
Mexico
221499 01/12/95
490590 05/02/95
DENNY'S
Netherlands Antilles
08/05/2003 D-30042
10044 09/30/2003
DENNY'S and design logo
New Zealand
766515 / 04/10/2007
766515 04/10/2017
DENNY'S
New Zealand
 
B143209 07/19/82
DENNY'S
New Zealand
 
B143208 07/19/82
DENNY'S
New Zealand
 
 
DENNY'S
New Zealand
 
B92476 01/01/70
DENNY'S
New Zealand
 
B92477 01/20/77
Denny's (checkerboard background with Kiwi bird)
New Zealand
672625 01/30/03
672625 01/30/03
French Diamond design
New Zealand
766517 / 04/10/2007
 
GRAND SLAM
New Zealand
766518 / 04/10/2007
766,518 04/10/2007
GRAND SLAM SLUGGER
New Zealand
766519 / 04/10/2007
766,519 04/10/2007
MOONS OVER MY HAMMY
New Zealand
766520 / 04/10/2007
766,520 04/10/2007
SLAM
New Zealand
766522 / 04/10/2007
766,522 04/10/2007
SLIM SLAM
New Zealand
766523 / 04/10/2007
766,523 04/10/2007
SUPER BIRD
New Zealand
766525 / 04/10/2007
766,525 04/10/2007
ALL AMERICAN SLAM
Nicaragua
2007-01542 05/09/2007
0801426LM 06/18/2008
DENNY'S
Nicaragua
 
567200 11/10/76
DENNY'S
Nicaragua
2007-01543 05/09/2007
0801427LM 06/18/2008
DENNY'S and design (logo)
Nicaragua
2007-01544 05/09/2007
0801428LM 06/18/2008
FIT FARE
Nicaragua
2007-01545 05/09/2007
0801429LM 06/18/2008




--------------------------------------------------------------------------------


French diamond design
Nicaragua
2007-01546 05/09/2007
0801430LM 06/18/2008
GRAND SLAM
Nicaragua
2007-01547 05/09/2007
0801138 LM 05/20/2008
GRAND SLAM SLUGGER
Nicaragua
2007-01548 5/9/2007
0801105LM 05/19/2008
MOONS OVER MY HAMMY
Nicaragua
2007-01549 05/09/2007
0801106LM 05/19/2008
SLAM
Nicaragua
2007-01550 05/09/2007
080079LM 04/16/2008
SLIM SLAM
Nicaragua
2007-01551 05/09/2007
 
SUPER BIRD
Nicaragua
2007-01552 05/09/2007
0801107LM 05/19/2008
SUPER SCRAMBLES
Nicaragua
2007-01554 05/09/2007
0801109LM 05/19/2008
ULTIMATE OMELETTE
Nicaragua
2007-01555 05/09/2007
0801110LM 05/19/2008
Denny's
Norway
810540 02/23/81
112099 09/23/82
DENNY'S
Oman
87307 4/30/2014
 
DENNY'S and design
Oman
87308 4/30/2014
 
DENNY'S and design in Arabic
Oman
87309 4/30/2014
 
DENNY'S and design English and Arabic
Oman
87310 4/30/2014
 
Denny's
Panama
 
1032-02 08/17/76
DENNY'S and design
Panama
194196 10/15/2010
9540 07/18/2011
Denny's
Paraguay
09693 05/27/94
268787 06/14/2004
Denny's
Paraguay
09692 05/27/94
272.708 10/26/04
Denny's and Design
Paraguay
9420250 09/30/94
268787 06/14/2004
DENNY'S
Peru
 
059814 01/23/2009
DENNY'S and design
Peru
 
059815 01/23/2009
DENNY'S
the Philippines
42013502580 9/10/13
4-2013-502580 03/13/2014
DENNY'S and design
the Philippines
42013502581 9/10/13
 
GRAND SLAM
the Philippines
42013503142 10/30/2013
 
MOONS OVER MY HAMMY
the Philippines
42013503141 10/30/2013
 
SLAM
the Philippines
42013503143 10/30/2013
4-2013-503143 06/12/2014
SLAMWICH
the Philippines
42013503138 10/30/2013
 
SUPER BIRD
the Philippines
42013503139 10/30/2013
 
ULTIMATE OMELETTE
the Philippines
42013503140 10/30/2013
 
DENNY'S
Qatar
72242 01/01/2012
 
DENNY'S and design
Qatar
72243 01/01/2012
 
DENNY'S and design English and Arabic
Qatar
88994 04/05/2014
 
DENNY'S in Arabic design
Qatar
88995 04/05/2014
 




--------------------------------------------------------------------------------


DENNY'S
Saudi Arabia
23002 11/17/93
325/20 11/12/94
DENNY'S and design
Saudi Arabia
177990 01/28/2012
1454/76 06/22/2013
GRAND SLAM
Saudi Arabia
177993 01/28/2012
1439/79 05/25/2013
GRAND SLAM
Saudi Arabia
177994 01/12/2012
143302986 03/27/2014
SLAM
Saudi Arabia
177991 01/28/2012
1439/78 05/25/2013
SLAM
Saudi Arabia
177992 01/28/2012
 
Denny's
Singapore
S/10167/94 11/22/94
 
Denny's
Singapore
S/2555/97 03/05/97
T97/02555E 03/05/97
Denny's
Singapore
24-Jul-02
T02/11157B 07/24/02
Denny's
Spain
2285170/4 01/24/00
2285170 01/24/2000
Denny's
Spain
02588786/6 03/29/2004
2588786 09/24/2004
Denny's
Spain
 
2285169
Denny's
Sweden
 
186206 04/22/83
Denny's
Switzerland
60528/2009 9/24/09
592.014 9/24/2009
Denny's
Taiwan
 
1631 10/01/78
DENNY'S and design (color)
Taiwan
099043567 09/02/2010
1463436 07/01/2011
Denny's (word mark)
Thailand
459786 07/17/01
SM17054 08/13/02
Denny's and Sunburst Design
Trinidad & Tobago
 
 
DENNY'S
Trinidad & Tobago
47322 09/13/2013
 
DENNY'S and design
Trinidad & Tobago
 
 
GRAND SLAM
Trinidad & Tobago
 
 
MOONS OVER MY HAMMY
Trinidad & Tobago
 
 
SLAM
Trinidad & Tobago
47358 09/19/2013
 
SLAMWICH
Trinidad & Tobago
47321 09/13/2013
 
SUPER BIRD
Trinidad & Tobago
47320 9/13/2013
 
 
 
 
 
DENNY'S
Turkey
13-Jan-00
2000 00540 01/13/00
DENNY'S and design
Turkey
2014/28011 04/04/2014
 
DENNY'S
United Arab Emirates
64281 10/12/2004
58106 02/27/2006
DENNY'S and design
United Arab Emirates
168717 02/02/2012
 
GRAND SLAM
United Arab Emirates
168543 01/30/2012
 
GRAND SLAM
United Arab Emirates
168544 01/30/2012
 
LUMBERJACK SLAM
United Arab Emirates
168541 01/30/2012
 




--------------------------------------------------------------------------------


LUMBERJACK SLAM
United Arab Emirates
168542 01/30/2012
 
SLAM
United Arab Emirates
168541 01/30/2012
 
SLAM
United Arab Emirates
168542 01/30/2012
 
DENNY'S
Uruguay
367.206 11/30/2005
 
Denny's
Venezuela
5494-08 12/05/08
 
DENNY'S
Venezuela
49406 12/8/2008
 
Denny's
Venezuela
01053.83
13783-D 10/19/78
Denny's
Venezuela
 
136,159 09/23/88







CHAR1\1399107v3



--------------------------------------------------------------------------------


Schedule IV
to Guarantee and
Collateral Agreement


Insurance Requirements
(a)    In furtherance of Section 6.07 of the Credit Agreement, (i) all insurance
policies required to be maintained with respect to the assets and properties of
the Grantors under Section 6.07 of the Credit Agreement shall be payable to the
Administrative Agent as lenders loss payee under a “standard” or “New York” loss
payee clause for the benefit of the Secured Parties and (ii) the Administrative
Agent, for the benefit of the Secured Parties, shall be named as an additional
insured under all liability insurance policies. Without limiting the foregoing,
each Grantor will (a) keep all of its physical property insured with casualty or
physical hazard insurance on an “all risks” basis, with broad form flood and
earthquake coverages and electronic data processing coverage, with a full
replacement cost endorsement and an “agreed amount” clause in an amount equal to
100% of the full replacement cost of such property, (b) maintain all such
workers’ compensation or similar insurance as may be required by law and (c)
maintain, in amounts and with deductibles equal to those generally maintained by
businesses engaged in similar activities in similar geographic areas, general
public liability insurance against claims of bodily injury, death or property
damage occurring, on, in or about the properties of such Grantor; business
interruption insurance; and product liability insurance.
(b)    Each Grantor shall furnish the Administrative Agent with certificates of
insurance (in a form similar to those delivered on the Closing Date) evidencing
compliance with the insurance provisions contained in Section 6.07 of the Credit
Agreement in respect of each insurance policy existing on the Closing Date or
renewed, extended or replaced following the Closing Date.




CHAR1\1399107v3
CHAR1\1399107v3



--------------------------------------------------------------------------------


Exhibit I
to Guarantee and
Collateral Agreement




SUPPLEMENT NO. __ dated as of [_______] (this “Supplement”), to the Second
Amended and Restated Guarantee and Collateral Agreement dated as of March 30,
2015 (the “Guarantee and Collateral Agreement”), among Denny’s, Inc., a Florida
corporation, (the “Borrower”), Denny’s Corporation, a Delaware corporation
(“Parent”), DFO, LLC, a Delaware limited liability company (“DFO”), Denny’s
Realty, LLC, a Delaware limited liability company (“Denny’s Realty”), each other
Subsidiary Loan Party, and Wells Fargo Bank, National Association (“Wells
Fargo”), as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Secured Parties (as defined herein).
A.    Reference is made to the Second Amended and Restated Credit Agreement
dated as of March 30, 2015 (as amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among (i) the Borrower,
(ii) Parent, DFO and Denny’s Realty, as Guarantors, (iii) the Lenders party
thereto (the “Lenders”), and (iv) Wells Fargo, as Administrative Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee
and Collateral Agreement referred to therein.
C.    The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the L/C Issuer to issue Letters of
Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Loan Parties under the Guarantee
and Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Loan Party under the Guarantee and Collateral
Agreement in order to induce the Lenders to make additional Loans and the L/C
Issuer to issue additional Letters of Credit and as consideration for Loans
previously made and Letters of Credit previously issued.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Loan
Party, a Grantor and a Guarantor under the Guarantee and Collateral Agreement
with the same force and effect as if originally named therein as a Subsidiary
Loan Party, a Grantor and a Guarantor, and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Guarantee and Collateral Agreement
applicable to it as a Subsidiary Loan Party, Grantor and Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor and Guarantor thereunder are true and correct on and as of the
date hereof. In furtherance of the foregoing, the New Subsidiary, as security
for the payment and performance in full of the Obligations (as defined in the
Guarantee and Collateral Agreement), does hereby



--------------------------------------------------------------------------------


create and grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties and their successors and assigns, a security
interest in and lien on all of the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Guarantee and Collateral Agreement) of
the New Subsidiary. Each reference to a “Subsidiary Loan Party”, a “Grantor” or
a “Guarantor” in the Guarantee and Collateral Agreement shall be deemed to
include the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.
SECTION 2.    The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which, when taken together, shall constitute a single
contract. This Supplement shall become effective when (a) the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of the
location of any and all Article 9 Collateral of the New Subsidiary, (b) set
forth on Schedule II attached hereto is a true and correct schedule of all the
Pledged Securities of the New Subsidiary and (c) set forth under its signature
hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.
SECTION 5.    Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, (WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE
DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).
SECTION 7.    Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability in such jurisdiction of the
remaining provisions hereof and of the Guarantee and Collateral Agreement; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions



--------------------------------------------------------------------------------


the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.
SECTION 9.    The New Subsidiary agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.
IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.


[Name of New Subsidiary]
By:                    
Name:
Title:


Legal Name:
Jurisdiction of
Formation:
Location of Chief
Executive Office:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent,
By:                    
Name:
Title:




CHAR1\1399107v3



--------------------------------------------------------------------------------


Schedule I
to Supplement No.___ to the
Guarantee and
Collateral Agreement


LOCATION OF ARTICLE 9 COLLATERAL
Description
Location
 
 
 
 





CHAR1\1399107v3



--------------------------------------------------------------------------------


Schedule II to
Supplement No. __
to the Guarantee and
Collateral Agreement
PLEDGED STOCK
Number of
Issuer Certificate
Registered
Owner
Number and Class
of Equity Interest
Percentage of
Equity Interests
 
 
 
 
 
 
 
 



PLEDGED DEBT SECURITIES
Issuer
Principal
Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 



OTHER PROPERTY












CHAR1\1399107v3



--------------------------------------------------------------------------------


EXHIBIT II
to Guarantee and
Collateral Agreement
[FORM OF] PERFECTION QUESTIONNAIRE




DENNY’S, INC., a Florida corporation (“Denny’s”, the “Borrower”) hereby
certifies the following to Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”) under that certain second
amended and restated credit agreement to be dated on or about March 30, 2015
among the Borrower, Denny’s Corporation, a Delaware corporation (the “Parent”),
certain subsidiaries of the Borrower (together with the Parent, collectively,
the “Guarantors”; and together with the Borrower, the “Credit Parties”), the
lenders from time to time party thereto, and the Administrative Agent (the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned thereto (a) in the most recent draft of the
Credit Agreement circulated to the Borrower and (b) the Uniform Commercial Code,
as applicable):


A    IDENTIFICATION MATTERS
1.
An organizational chart depicting the interrelationships of all Credit Parties
is set forth on Schedule A1 attached hereto.

2.    The information with respect to the Credit Parties contained on Schedule
A2 is true and correct.
2.
Set forth on Schedule A3 hereto is a complete and accurate list of all
subsidiaries (including foreign subsidiaries) of each Credit Party, together
with (a) the jurisdiction of incorporation/formation, (b) the number of shares
of each class of capital stock or other equity interests outstanding, (c) the
number and percentage of outstanding shares of each class owned (directly or
indirectly) by such Credit Party and (d) an indication as to whether the shares
are certificated.

B    LEGAL MATTERS


1.
During the five (5) year period preceding the Closing Date no Credit Party has
been party to any merger, consolidation, stock acquisition or purchase of all or
a substantial portion of the assets of any Person, except as set forth on
Schedule B1.

C    LOCATIONS


1.
Set forth on Schedule C1 is a list of all real property owned by each Credit
Party. Please include the following information for each location: a street
address (including county) and an indication of whether the location is the
chief executive office of the applicable Credit Party.

2.
Set forth on Schedule C2 is a list of locations (other than those set forth on
Schedule C2) where any Credit Party maintains any Inventory or Equipment having
a value in excess of $1,000,000. Please include the following information for
each location: a street address (including county), an indication of whether the
location is the chief executive office of the applicable Credit Party, the
approximate value of any Collateral located on such premises, the annual rental
value, an indication if such property is leased by the applicable Credit Party
(and, if so, the name and




--------------------------------------------------------------------------------


address of the owner of the location), or operated by a third party, such as a
warehouseman or processor (and, if so, the name and address of such third
party).
D    SPECIAL COLLATERAL


1.
All of the financial institutions at which any Credit Party maintains any
deposit accounts, investment accounts, securities accounts or similar accounts
or other investment property (other than certificated securities and other
investment property set forth on Schedule D6), together with the name of
account, account number and a description for each such account (including the
recent value), are set forth on Schedule D1.

2.
All Letter-of-Credit Rights and Electronic Chattel Paper of any Credit Party
having a value in excess of $250,000 are set forth on Schedule D2.

3.
All Instruments, Tangible Chattel Paper and Documents of each Credit Party
having a value in excess of $250,000 are set forth on Schedule D3.

4.
All patents, trademarks and copyrights owned by each Credit Party as of the date
hereof, all patent licenses, trademark licenses and copyright licenses to which
such Credit Party is a party as of the date hereof, and all patent applications,
trademark applications, and copyright applications made by each Credit Party as
of the date hereof are listed on Schedule D4.

5.
All commercial tort claims of any Credit Party reasonably estimated to exceed
$1,000,000 are set forth on Schedule D5.

6.
The issued and outstanding equity interests and any other certificated
securities having a value in excess of $250,000 owned by each Credit Party is
set forth on Schedule D6.

E    FINANCING MATTERS


1.
Any current creditors of any Credit Party that will be refinanced in connection
with the funding of the initial Loans and any letters of credit currently
outstanding on behalf of any Credit Party (together with an indication of
whether any such letters of credit will be replaced or collateralized on the
Closing Date) are as follows:

Credit Party
Creditors to be Refinanced
Letters of Credit / Replaced or Collateralized
 
 
 
 
 
 
 
 
 
 
 
 





F    INSURANCE


1.
A complete and accurate list of all insurance policies currently maintained by
the Credit Parties is set forth on Schedule F1 hereto.






--------------------------------------------------------------------------------










I hereby certify on behalf of the Credit Parties and not in my individual
capacity that, as of the date hereof, the statements set forth in this
Perfection Questionnaire and in the Schedules attached hereto are accurate and
complete in all respects.




DENNY’S, INC.,
a Florida corporation




By:                                    
Name:
Title:







--------------------------------------------------------------------------------






SCHEDULE TO
PERFECTION QUESTIONNAIRE
Schedule A1        Organizational Chart
Schedule A2        Identification Matters
Schedule A3        Subsidiaries
Schedule B1        Legal Matters
Schedule C1        Owned Locations
Schedule C2        Other Locations
Schedule D1        Deposit Accounts/Investment Property (other than as set forth
on Schedule D6)
Schedule D2        Letter-of-Credit Rights & Electronic Chattel Paper
Schedule D3        Instruments, Tangible Chattel Paper & Documents
Schedule D4        Intellectual Property
Schedule D5        Commercial Tort Claims
Schedule D6        Equity Interests & Certificated Security Interests
Schedule F1        Insurance









--------------------------------------------------------------------------------


Schedule A1
Organizational Chart


[See attached]





--------------------------------------------------------------------------------


Schedule A2
Identification Matters


[TO BE COMPLETED FOR EACH CREDIT PARTY]


Legal Name of Credit Party:
 
Previous Legal Names with the past five (5) years:
 
State of Organization:
 
Type of Organization:
 
Jurisdictions Qualified to do Business 
 
Address of Chief Executive Office:
 
Address of Principal Place of Business:
 
Business Phone Number:
 
Organizational Identification Number (if any):
 
Federal Tax Identification Number:
 
Ownership Information (e.g. publicly held, if private or partnership-identity of
owners/partners):
 



        
1 Except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect:







--------------------------------------------------------------------------------


Schedule A3


Subsidiaries


Subsidiary
Jurisdiction of Incorp/
Formation
Number of Shares of Capital Stock
Number and Percentage of Outstanding Shares
Shares Certificated?
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------


Schedule B1
Legal Matters





--------------------------------------------------------------------------------


Schedule C1
Locations
All Owned Real Property:




Credit Party
Chief Executive Office (indicate with * in this column)
Address
 (including county)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------


Schedule C2
Other
Locations






Credit Party
Chief Executive Office (indicate with * in this column)
Address
 (including county)
Approximate Value
(the value of any collateral on such property and the annual rental value)
Please include the name and address of Landlord (if available)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------


Schedule D1
Deposit Accounts & Investment Property
(other than Investment Property set forth on Schedule D6)


Credit Party
Financial Institution(s) where Accounts Maintained
Name of Account
ZBA/ Payroll/ Deposit/ Etc.
Account Numbers
Descriptions of Accounts (including the recent value)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------


Schedule D2
Letter-of-Credit Rights & Electronic Chattel Paper


Letter-of-Credit Rights:




Credit Party
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Electronic Chattel Paper:


Credit Party
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------


Schedule D3
Instruments, Tangible Chattel Paper & Documents




Instruments:


Credit Party
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Tangible Chattel Paper:


Credit Party
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Documents:


Credit Party
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------


Schedule D4
Intellectual Property





--------------------------------------------------------------------------------


Schedule D5
Commercial Tort Claims


Credit Party
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



CHAR1\1399107v3





--------------------------------------------------------------------------------


Schedule D6
Equity Interests & Certificated Securities




Credit Party:
 
 
 
 
 
 
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Credit Party:
 
 
 
 
 
 
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





CHAR1\1399107v3





--------------------------------------------------------------------------------


Schedule F1
Insurance
















CHAR1\1399107v3



